Citation Nr: 1302119	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  11-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from November 1942 to January 1949 and from August 1950 to September 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of evidence supports a finding that the Veteran's tinnitus was caused by his military service, to include noise exposure therein.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In 2010, the Veteran filed a claim seeking service connection for tinnitus, indicating that he had served as an electrician on the flight line during World War II.  The Veteran's initial DD-214, covering his service from 1942-46, confirmed that his MOS was electrician.  The Veteran subsequently served until approximately 1962.  Indeed, VA has already conceded that the Veteran had military noise exposure in granting service connection for bilateral hearing loss.

The Veteran's claim for tinnitus was denied, however, as it was found that the evidence of record weighed against his claim.  Specifically, the Veteran's service treatment records do not show any diagnosis of or treatment for tinnitus during his military service and two VA examiners have concluded that it was less likely than not that the Veteran's tinnitus either began during or was otherwise caused by his military service.  
However, having reviewed the evidence, the Board concludes that service connection is in fact warranted for the following reasons.  

First, both medical opinions appear to be largely based on the fact that the Veteran reported the onset of his tinnitus three years earlier at one examination and only a few years earlier at another.  Since those examinations, the Veteran has explained that he did not clearly hear the examiner and was trying to read lips, leading to a misstatement on his part.  Such an explanation is certainly plausible given the fact that the Veteran is service connected for bilateral hearing loss based on military noise exposure and is rated at 40 percent, indicating very significant hearing loss.  

The Veteran has since clarified that the ringing in his ears was constant and he asserted that it had been ever since his service in the United States Air Force. 

As noted, the Veteran is considered competent to report symptoms which he experiences such as ringing in the ears.  Given that the Veteran's statements are found to be competent, the Board must then assess the credibility of the statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
  
Here, the Board, having reviewed the claims file in its entirety, concludes that the Veteran's assertion that the ringing in his ears began in service is credible.

The Board is aware of the negative medical opinions, but concludes that by finding the Veteran's statements to be credible, the underlying rationales for the opinions are undermined to such a degree that they cannot be assigned any weight. 

The Board finds the Veteran's statements to be the most relevant evidence.  Therefore, resolving any reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
ORDER

Service connection for tinnitus is granted.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


